                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

AUSTIN TANNER,                                  )
     Plaintiff,                                 )
                                                )
v.                                              ) CIVIL ACTION NO. 1:20-00540-KD-N
                                                )
MIDAM VENTURES, LLC, a Florida                  )
Limited Liability Company,                      )
       Defendant.                               )

                                             ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (Doc. 23) made under

28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR

72(a)(2)(S), and dated June 24, 2021, is ADOPTED as the opinion of this Court.

       Defendant Midam Ventures, LLC’s motion to dismiss this action with prejudice, and for

an award of attorneys’ fees and costs incurred in defending this lawsuit, as a sanction for

Plaintiff Austin Tanner’s failure to participate in the parties’ planning meeting and report, see

Fed. R. Civ. P. 26(f), as directed by the preliminary scheduling order (doc. 15, p. 1), is DENIED.

       However, Midam is awarded its “reasonable expenses” incurred because of Tanner’s

noncompliance with the preliminary scheduling order. See Fed. R. Civ. P. 16(f)(2). Accordingly,

this action is REFERRED to the Magistrate Judge for hearing and determination of the

reasonable expenses.

       DONE and ORDERED this the 12th day of July 2021.



                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
